DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/18/2022 has been entered.

Response to Amendment
Examiner acknowledges the reply filed on 4/18/2022 in which claims 1, 2, 5-10, 21-23 have been amended. Claims 3-4 and 11-20 are cancelled. Claims 24-26 have been added. Currently claims 1, 2, 5-10 and 21-26 are pending for examination in this application. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 5-10, 21-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 8,550,073 in view of Djupesland (US 6,715,485 B1). 
Claim 7 of ‘073 reads on claim 1 of the instant application. Although claim 7 of ‘073 does not explicitly state the device is a for delivering a liquid to treat nasal inflammation, the mouthpiece through which the subject exhales to generate an exhalation flow with a bi-directional path through the nasal airway of the subject; a housing coupled to both the nosepiece unit and the mouthpiece unit; a container containing the liquid steroid substance coupled to and movable relative to the housing; wherein the substance is delivered into the exhalation flow in response to movement of the container relative to the housing, Djupesland teaches these limitations. 
Djupesland teaches: the device is a for delivering a liquid (col. 3, line 9) to treat nasal inflammation (steroids as in the instant invention for a therapeutic effect: col. 6, lines 29-40), the mouthpiece through which the subject exhales to generate an exhalation flow with a bi-directional path through the nasal airway of the subject (col. 7, lines 34-56); a housing (110) coupled to both the nosepiece (132) unit and the mouthpiece unit (112); a container (121) containing the liquid steroid substance (steroid as per col. 6, lines 29-40; col. 16, lines 47-51) coupled to and movable relative to the housing (col. 16, line 51-col. 17, line 3); wherein the substance is delivered into the exhalation flow in response to movement of the container relative to the housing (col. 17, lines 20-41) (figure 9).
It would have been obvious to have modified ‘073 as taught by Djupesland for the benefit of enhanced deposition of the medicament in the posterior margin of the nasal cavity (col. 17, lines 38-41).
Claim 7 of ‘073 reads on claim 2, but does not explicitly state that a mouthpiece is fitted into an oral cavity, or a flow channel as claimed. However claim 13 of ‘073 recites these features. It would have been obvious to include these features to ensure closure of the oropharyngeal velum, and allowing exhaled air to be used in delivery of said substance.
Claim 7 of ‘073 in view of Djupesland reads on claim 5 and as set forth above for claim 1.
Claim 7 of ‘073 in view of Djupesland reads on claims 6-7. Although ‘073 does not explicitly state the spray angle as claimed. However claim 9 of ‘073 teaches this feature. It would have been obvious to include these spray angles for the purpose of reaching the target tissues within the nose.
Claim 7 of ‘073 in view of Djupesland reads on claim 8. Although ‘073 does not explicitly state the nozzle is positioned radially within the nosepiece the nozzle is within the nosepiece and thus would inherently be positioned radially within the nosepiece. 
Claim 7 of ‘073 in view of Djupesland reads on claim 9-10, 26. Although ‘073 does not explicitly state the dosing as claimed ‘073 indicates manual activation as set forth for claim 1.  However Djupesland teaches delivering doses wherein a pump is separately actuated to deliver each dose col. 5, lines 9-11. It would have been obvious to have included this feature for the purpose of allowing the same device to deliver precise doses to the user multiple times.
Claim 7 of ‘073 in view of Djupesland reads on claims 21-23.
Claim 7 of ‘073 in view of Djupesland reads on claims 24-25. It is the examiner’s position that the delivery of steroid results in the treatment of rhinitis and nasal polyps. Djupesland describes nasal polyps in col. 1, line 45 and rhinitis in col. 8, lines 1-3).

Response to Arguments
Applicant’s arguments, filed 4/18/2022 have been considered. It is the examiner’s position that the amendments do not overcome the obvious type double patenting rejection set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA MURPHY/Primary Examiner, Art Unit 3785